Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 21-26,29-36,38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harry et al (2008/0077192) and David et al (2007/0276213).

21. (New) A sensing and stimulation system comprising:
a central hub; (see at least figure 7 and ¶90 of Harry)
a plurality of arms extending from the central hub, wherein each of the arms includes at least one electrode and at least one sensor, wherein each of the arms is configured to perform sensing and electrical stimulation of biological material, and wherein the at least one sensor included in each of the arms is configured to sense at least one of temperature or pressure; (see at least figure 7and ¶88 of Harry which teaches electrodes 510, which are on each arm, that provide electrical stimulation.  Harry is silent as to a sensor.  However, David teaches the use of a temperature sensor on a limb of a patient, see at least figure 4 and ¶58.  It would have been obvious to use such sensor with the device of Harry since it would merely yield predictable results.  That is, the temperature sensor of David would perform the same function when combined with Harry, as it does before the combination.  Further, knowing temperature would give a more complete view of the health of the patient, so the physician can program the stimulation in the most effective manner.)
a device configured to control the sensing and the stimulation. (see at least ¶85-87 of Harry which teaches a signal generator 514)

22. (New) The system of claim 21, wherein the device comprises a remote control module for wireless operation of the system, the remote control module being configured to control the sensing and the stimulation and to transmit and receive wireless signals. (see at least ¶85-87 of Harry)

23. (New) The system of claim 21, further comprising a leaded connector for wired operation of the system, wherein the device is configured to control the sensing and the stimulation via the leaded connector. (see at least ¶85-87 of Harry)

24. (New) The system of claim 21, further comprising a port configured to be alternatively connected to a remote control module for wireless operation of the system and a leaded connector for wired operation of the system, wherein the device comprises the remote control module, the remote control module is connected to the port, and the remote control module is configured to control the sensing and the stimulation and to transmit and receive wireless signals. (see at least ¶85-87 of Harry)

25. (New) The system of claim 21, further comprising a port configured to be alternatively connected to a remote control module for wireless operation of the system and a leaded connector for wired operation of the system, wherein the leaded connector is connected to the port and the device is configured to control the sensing and the stimulation via the leaded connector. (see at least ¶85-87 of Harry)


26. (New) The system of claim 21, wherein an overall length of each of at least some of the arms is individually adjustable. (see at least ¶90 of Harry which teaches arms made from expandable material)

29. (New) The system of claim 21, wherein the at least one sensor included in each of at least some of the arms comprises a wire. (it is considered to be obvious/inherent that the sensor of David have a wire attached thereto so that the temperature signal can be received by the control device.)

30. (New) The system of claim 29, wherein the wire comprises a thermal sensor wire. (it is considered to be obvious/inherent that the sensor of David have a wire attached thereto so that the temperature signal can be received by the control device.)

31. (New) The system of claim 21, wherein the at least one sensor included in each of at least some of the arms is positioned along a length of the respective arm. (It is considered inherent that the temperature sensor of David has a length, and thus can be considered to be positioned along a length.  The phrase ‘along a length’ does not necessarily imply along the entire length of the arm.)


32. (New) The system of claim 21, wherein the plurality of arms includes at least eight flexible arms extending radially outward from the central hub, and wherein a proximal end of each of the arms is connected to the central hub.  (see at least ¶90 of Harry.  Further, using at least eight arms is considered to be an obvious design choice yielding merely predictable results, such as more extensive coverage of the patient’s body than using less arms.)

33. (New) The system of claim 32, wherein the at least eight flexible arms are arranged in one of a star configuration in which the arms extend radially outward from the central hub at positions spaced 360 degrees around the central hub or a half-star configuration in which the arms extend radially outward from the central hub at positions spaced 180 degrees around the central hub.  (see at least figure 7 and ¶90 of Harry.  Further, the particular spacing is considered to be an obvious design choice yielding predictable results, such as more complete coverage of the stimulation on the patient’s body.)

34. (New) The system of claim 21, wherein the device is further configured to control the stimulation to provide pain therapy.  (see at least ¶69,194 of Harry)

35. (New) The system of claim 34, wherein the device is further configured to control the stimulation to provide stimulation therapy selected from the group consisting of transcutaneous electrical nerve stimulation and peripheral nerve field stimulation. (see at least ¶14 of Harry which teaches neurostimulation.  Such neurostimulation is applied to the limbs, and is thus peripheral, and the electrode is placed on the skin surface and generates an electric field which stimulates nerves beneath the skin surface)

36. (New) The system of claim 21, wherein the device is further configured to receive sensor data from another device, and control the stimulation based on the sensor data received from the other device. (see at least ¶195 of Harry which teaches sensors on a prosthesis which that gives information to the stimulator to adjust the stimulation)

38. (New) The system of claim 21, wherein the arms are flexible. (see at least ¶90 of Harry which teaches expandable, and thus flexible arms. The arms are flexible to bend with the limbs of the patient)

39. (New) The system of claim 21, wherein the central hub, the arms and the device are configured to be implantable within a human patient. (see at least ¶16,67 of Harry)

40. (New) The system of claim 21, wherein the central hub, the arms and the device are configured to be externally attached to a human patient. (see at least ¶14 of Harry which teaches attachment to a body part)


Claim 27,29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harry et al (2008/0077192) and David et al (2007/0276213), and further in view of Peyser et al (2011/0152658).


27. (New) The system of claim 21, wherein the at least one sensor included in each of at least some of the arms is configured to detect thermal variations along substantially an entire length of the respective arm. (Harry is silent as to sensing thermal variations along the length of the arms.  However Peyser teaches a the ability to sense thermal variations along a length, see at least ¶67.  It would have been obvious to use such type of sensor with the device of Harry since it would merely yield predictable results)

29. (New) The system of claim 21, wherein the at least one sensor included in each of at least some of the arms comprises a wire. ( Although such wire can be interpreted as being part of the device of David.  Peyser is used by the examiner to show a wire that is able to sense temperature along its length, see at least ¶67.  It would have been obvious to use such wire since it would merely yield predictable results)

30. (New) The system of claim 29, wherein the wire comprises a thermal sensor wire. (See at least ¶67 of Peyser as mentioned above)

31. (New) The system of claim 21, wherein the at least one sensor included in each of at least some of the arms is positioned along a length of the respective arm. (Although David is considered to have a certain length, Peyser is used to more clearly show the sensor along a length.  See at least ¶67 of Peyser as mentioned above.  By positioning the sensor along the length of the arm a more complete temperature reading would be able to be obtained, yielding the predictable result of  more information for the physician. )



Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harry et al (2008/0077192) and David et al (2007/0276213), and further in view of Rincoe et al (5,253,656).
28. (New) The system of claim 21, wherein the at least one sensor included in each of at least some of the arms includes a pressure sensing element. (Harry is silent as to a pressure sensor.  However, Rincoe teaches a pressure sensor, see at least col. 6:26-35.  It would have been obvious to use such sensor since it would yield the predictable result of allowing excess pressures to be monitored in order to avoid discomfort for the patient caused by the device, as set forth in Rincoe.



Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harry et al (2008/0077192) and David et al (2007/0276213), and further in view of Carbunaru et al (2004/0098068) and Boling et al (2010/0274313).
37. (New) The system of claim 21, wherein the system is configured to automatically switch between a passive mode, a semi-passive mode, and an active mode, wherein the system is purely inductively powered in the passive mode, inductively charged in the semi-passive mode, and internally powered with a rechargeable battery in the active mode. (Harry teaches battery power, see at least ¶87.  However, Harry is silent as to inductive powering or recharging.  Carbunaru teaches inductive charging, see at least ¶11.  Boling teaches inductively powering, see at least ¶40.  It would have been obvious to use such powering schemes with the device of Harry since they would merely yield predictable results. Further, automating a manual activity is considered to be obvious, see MPEP 2144.04.)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,265,514. Although the claims at issue are not identical, they are not patentably distinct from each other because at least application claims 21,22,24 are an obvious variant over at least patent claim 1.  Further, the claims are properly rejected under obviousness type double patenting since the claims of the present application have been changed since the restriction requirement given in the parent application. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792